Detailed Action
Priority
	The foreign priority statement in the non-final rejection filed 21 June 2021 was intended to remind the applicant that an English translation would be required for an interference proceeding or to overcome the date of a reference relied upon by the examiner. An English translation is not requested otherwise.
	The certified copy of foreign priority is acknowledged in the parent case 16/280,282.

Allowable Subject Matter
	Per applicant’s amendments and arguments filed 7 September 2021, Claims 4 – 9 and 11 – 13 are in condition for allowance per the reasons stated in the non-final filed 21 June 2021.
Per applicant’s amendments and arguments filed 7 September 2021, Claims 1 – 3 and 10 are also now in condition for allowance.

	DE-102013111158-B3 to Tolle teaches an industrial mixer that can accept a roll up container, attach to it, pivot the container on a shaft, and mix the contents. This mixer accepts containers of various sizes and can identify the various containers differing geometric dimensions optically or by a bar / QR code. Regarding Claim 1, Tolle is silent on mixing containers with different connection surface diameters connecting to a radially extending mixing head of the industrial mixer.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774